                IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MISSOURI
                         WESTERN DIVISION

JAMES ATTAWAY, et al.,        )
                              )
                  Plaintiffs, )
                              )
        vs.                   )           Case No. 19-00032-CV-W-HFS
                              )
JENNIFER TIDBALL,             )
                              )
                  Defendant. )

                  JOINT STIPULATION OF DISMISSAL

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and the parties’ Release and

Settlement Agreement the parties jointly stipulate and agree to dismiss

Plaintiffs’ claims in their entirety with prejudice.



                                      Respectfully submitted,

                                      ERIC SCHMITT
                                      Attorney General

                                       /s/ Emily A. Dodge
                                      EMILY A. DODGE
                                      Mo. Bar No. 53914
                                      Assistant Attorney General
                                      P.O. Box 899
                                      Jefferson City, Missouri 65102
                                      (573) 751-7344 (phone)
                                      (573) 751-9456 (facsimile)
                                      emily.dodge@ago.mo.gov

                                      ATTORNEY FOR DEFENDANTS




        Case 4:19-cv-00032-HFS Document 30 Filed 05/10/21 Page 1 of 2
                                                /s/David G. Sigale
                               David G. Sigale (Atty. ID# 6238103)
                            LAW FIRM OF DAVID G. SIGALE, P.C.
                                          430 West Roosevelt Road
                                                Wheaton, IL 60187
                                                 Tel: 630.452.4547
                                                 Fax: 630.596.4445
                                            dsigale@sigalelaw.com
                                             Admitted Pro hac vice
                                 One of the Attorneys for Plaintiffs




                             2
Case 4:19-cv-00032-HFS Document 30 Filed 05/10/21 Page 2 of 2
